


    
INFOBLOX INC.
2012 EQUITY INCENTIVE PLAN
Notice of Grant of Award of Market Stock Units


GRANT NUMBER:___________
Unless otherwise defined herein, the terms defined in the Infoblox Inc. (the
“Company”) 2012 Equity Incentive Plan (the “Plan”) shall have the same meanings
in this Notice of Market Stock Unit Award (the “Grant Notice”) and the attached
Award Agreement, including any appendices thereto (the “Award Agreement”).
Participant:
 
Address:
 



The Company hereby grants to the holder listed above (“you” or the
“Participant”), an award (the “Award”) of Market Stock Units (the “Units”), each
of which is a right to receive the value of one (1) Share of Common Stock, on
the terms and conditions set forth herein and in the Award Agreement and the
Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Award Agreement.
Grant Date:
 
Target Number of Units:
_______, subject to adjustment as provided by the Award Agreement.
Maximum Number of Units:
_______, which is 175% of the Target Number of Units, subject to adjustment as
provided by the Award Agreement.
Performance Periods:
Subject to Section 9.1 of the Award Agreement:
1-Year Performance Period
The single fiscal year beginning August 1, 2015 and ending July 31, 2016.
2-Year Performance Period
The two fiscal years beginning August 1, 2015 and ending July 31, 2017.
3-Year Performance Period
The three fiscal years beginning August 1, 2015 and ending July 31, 2018.
Benchmark Index:
The Russell 2000 (^RUT)
Performance Differential:
The positive difference (“Positive Performance Differential”) or negative
difference (“Negative Performance Differential”), measured in percentage points
(rounded to the nearest 1/10th of 1%) for the applicable Performance Period,
between the Company Total Stockholder Return and the Benchmark Index Total
Return, both determined in accordance with Section 2 of the Award Agreement.
Performance Multiplier:
 
For Positive Performance Differential
A percentage (rounded to the nearest 1/10th of 1% and not greater than 175%)
equal to the sum of (a) 100% plus (b) the product of 2.0 and the Positive
Performance Differential, as illustrated by Appendix A.
For Negative Performance Differential
A percentage (rounded to the nearest 1/10th of 1% and not less than 0%) equal to
(a) 100% reduced by (b) the product of 3.0 and the Negative Performance
Differential, as illustrated by Appendix A.
Earned Units:
 
1-Year Performance Period Earned Units
The number of 1-Year Performance Period Earned Units, if any (not to exceed
one-third of the Target Number of Units), shall equal the product of
(a) one-third of the Target Number of Units and (b) the Performance Multiplier
determined for the 1-Year Performance Period, as illustrated by Appendix A.
2-Year Performance Period Earned Units
The number of 2-Year Performance Period Earned Units, if any (not to exceed
one-third of the Target Number of Units), shall equal the product of
(a) one-third of the Target Number of Units and (b) the Performance Multiplier
determined for the 2-Year Performance Period.


1



--------------------------------------------------------------------------------




3-Year Performance Period Earned Units
The number of 3-Year Performance Period Earned Units, if any (not to exceed the
Maximum Number of Units when combined with the 1-Year Performance Period Earned
Units and the 2-Year Performance Period Earned Units), shall equal the excess,
if any, of (a) the product of (i) the Target Number of Units and (ii) the
Performance Multiplier determined for the 3-Year Performance Period, over
(b) the sum of the 1-Year Performance Period Earned Units and the 2-Year
Performance Period Earned Units.
Vesting Date:
Except as otherwise provided by the Award Agreement, the Vesting Date for each
Performance Period shall be the last day of such Performance Period.
Vested Units:
Except as otherwise provided by the Award Agreement, provided that the
Participant’s Service has not terminated prior to the Vesting Date for the
applicable Performance Period, the Earned Units for such Performance Period, if
any, shall become Vested Units on the Vesting Date.
Settlement Date:
Except as otherwise provided by Section 9 of the Award Agreement, for each
Vested Unit, settlement shall be made within 30 days following the Vesting Date,
or the Certification Date, if later, but in any event no later than the 15th day
of the third calendar month following the end of the calendar year in which the
Vesting Date occurs.
Expiration Date:
This Award expires on the later of the Settlement Date or the last day of final
Performance Period, provided, however that it will expire earlier if your
Service terminates earlier, as described in the Award Agreement.

You understand that your employment or consulting relationship or Service with
the Company or Subsidiary is for an unspecified duration, can be terminated at
any time (i.e., is “at-will”), except where otherwise prohibited by applicable
law, and that nothing in this Grant Notice, the Award Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the Units pursuant to this Grant Notice is earned only by continuing
Service as an Employee, Director or Consultant of the Company. You agree and
acknowledge that the Vesting Schedule may change prospectively in the event that
your Service status changes between full and part time status, or in the event
of certain leaves of absence, in accordance with Company policies relating to
work schedules and vesting of awards. By accepting this Award, you consent to
electronic delivery as set forth in the Award Agreement.


You have read both the Award Agreement and the Plan.  By accepting this Award
Agreement, you and the Company agree that this Award is granted under and
governed by the terms and conditions of the Plan, the Grant Notice, and the
Award Agreement. Without limiting the generality of the foregoing, by accepting
this Award Agreement, you consent to the electronic delivery, if applicable, as
set forth in the Award Agreement.


INFOBLOX INC.
 
PARTICIPANT
By:
 
 
By:
 
Print Name:
 
 
Print Name:
 
Title:
 
 
 
 






2



--------------------------------------------------------------------------------




APPENDIX A
ILLUSTRATION OF PERFORMANCE MULTIPLIER
AND RESULTING NUMBER OF EARNED UNITS


Performance Differential (Percentage Point Difference of
Company Total Stockholder Return Over/Under
Benchmark Index Total Return)
Performance Multiplier*
Earned Units
(Per 1,000 Target Units)
45.0
175.0%
1,750
40.0
175.0%
1,750
35.0
170.0%
1,700
30.0
160.0%
1,600
25.0
150.0%
1,500
20.0
140.0%
1,400
15.0
130.0%
1,300
10.0
120.0%
1,200
5.0
110.0%
1,100
4.0
108.0%
1,080
3.0
106.0%
1,060
2.0
104.0%
1,040
1.0
102.0%
1,020
0.5
101.0%
1,010
0.1
100.2%
1,002
0
100.0%
1,000
-0.1
99.7%
997
-0.5
98.5%
985
-1.0
97.0%
970
-2.0
94.0%
940
-3.0
91.0%
910
-4.0
88.0%
880
-5.0
85.0%
850
-10.0
70.0%
700
-15.0
55.0%
550
-20.0
40.0%
400
-25.0
25.0%
250
-30.0
10.0%
100
-35.0
0.0%
0
-40.0
0.0%
0



*Notwithstanding the applicable performance multiplier as set forth above, for
purposes of the calculation of Earned Units for each of the Year 1 Performance
Period and the Year 2 Performance Period, the maximum number of Earned Units a
Participant shall receive for each such Year 1 and Year 2 Performance Periods
shall not exceed one-third of the Target Number of Units as set forth in the
Grant Notice.
    

3



--------------------------------------------------------------------------------




APPENDIX A CONTINUED
ILLUSTRATIONS OF CALCULATION OF EARNED UNITS
PER 1,000 TARGET UNITS


Company Total Stockholder Return Exceeds Benchmark Index Total Return


Assumptions:
 
 
 
 
 
Infoblox Inc.:
 
 
Average Per Share Closing Price (beginning)
 
$20.00
Average Per Share Closing Price (ending)
 
$25.00
 
 
 
Russell 2000 Index:
 
 
Average Closing Index Value (beginning)
 
1,200.00
Average Closing Index Value (ending)
 
1,320.00
 
 
 
Computations:
 
 
 
 
 
Company Total Stockholder Return
((25.00 / 20.00) - 1) x 100
25.0%
 
 
 
Benchmark Index Total Return
((1320 / 1200) - 1) x 100
10.0%
 
 
 
Performance Multiplier
100 + (2 x (25.0 - 10.0))
130.0%
 
 
 
Earned Units
1,000 x 130.0%
1,300
 
 
 





Company Total Stockholder Return Is Less Than Benchmark Index Total Return


Assumptions:
 
 
 
 
 
Infoblox Inc.:
 
 
Average Per Share Closing Price (beginning)
 
$20.00
Average Per Share Closing Price (ending)
 
$20.00
 
 
 
Russell 2000 Index:
 
 
Average Closing Index Value (beginning)
 
1,200.00
Average Closing Index Value (ending)
 
1,320.00
 
 
 
Computations:
 
 
 
 
 
Company Total Stockholder Return
((20.00 / 20.00) - 1) x 100
0.0%
 
 
 
Benchmark Index Total Return
((1320 / 1200) - 1) x 100
10.0%
 
 
 
Performance Multiplier
100 + (3 x (0.0 - 10.0)
70.0%
 
 
 
Earned Units
1,000 x 70.0%
700
 
 
 








4



--------------------------------------------------------------------------------




INFOBLOX INC.
MARKET STOCK UNITS AWARD AGREEMENT
(U.S. PARTICIPANTS)


Infoblox Inc. (the “Company”) has granted to the Participant named in the Market
Stock Units Grant Notice (the “Grant Notice”) to which this Market Stock Units
Award Agreement (this “Award Agreement”) is attached an Award consisting of
Market Stock Units (each a “Unit”) subject to the terms and conditions set forth
in the Grant Notice and this Award Agreement. The Award has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Infoblox Inc. 2012 Equity Incentive Plan (the “Plan”), as amended to the
Grant Date, the provisions of which are incorporated herein by reference. By
signing the Grant Notice, the Participant: (a) acknowledges receipt of and
represents that the Participant has read and is familiar with the Grant Notice,
this Award Agreement, the Plan and a prospectus for the Plan prepared in
connection with the registration with the Securities and Exchange Commission of
the shares issuable pursuant to the Award (the “Plan Prospectus”), (b) accepts
the Award subject to all of the terms and conditions of the Grant Notice, this
Award Agreement and the Plan and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Grant Notice, this Award Agreement or the Plan.
Unless otherwise defined herein or in the Grant Notice, capitalized terms shall
have the meanings assigned by the Plan.
1.
The Award.

The Company hereby grants to the Participant the Award set forth in the Grant
Notice, which, depending on the extent to which a performance goal is attained
during the Performance Periods, may result in the Participant earning as little
as zero (0) Units or as many as the Maximum Number of Units. Subject to the
terms of this Award Agreement and the Plan, each Unit, to the extent it is
earned and becomes a Vested Unit, represents a right to receive on the
applicable Settlement Date one (1) Share of Common Stock. Unless and until a
Unit has been determined to be an Earned Unit and has vested and become a Vested
Unit as set forth in the Grant Notice and this Award Agreement, the Participant
will have no right to settlement of such Unit. Prior to settlement of any earned
and vested Units, such Units will represent an unfunded and unsecured obligation
of the Company.
2.
Measurement of Components of Performance Differential.

The components of the Performance Differential shall be determined for each of
the Performance Periods in accordance with the following:
2.1
“Company Total Stockholder Return” means the percentage point increase or
decrease in (a) the Average Per Share Closing Price for the 30 market trading
days ending on the last market trading day of the applicable Performance Period
over (b) the Average Per Share Closing Price for the 30 market trading days
ending on the last market trading day immediately preceding the first day of the
applicable Performance Period.



2.2
“Average Per Share Closing Price” means the average of the daily closing prices
per Share of Common Stock as reported on the securities exchange constituting
the primary market for the Common Stock for all trading days falling within an
applicable 30 market trading day period described in Section 2.1.



2.3
“Benchmark Index Total Return” means the percentage point increase or decrease
in (a) the Average Closing Index Value for the 30 market trading days ending on
the last market trading day of the applicable Performance Period over (b) the
Average Closing Index Value for the 30 market trading days ending on the last
market trading day immediately preceding the first day of the applicable
Performance Period.



2.4
“Average Closing Index Value” means the average of the daily closing index
values of the Benchmark Index for all trading days falling within an applicable
30 market trading day period described in Section 2.3.


5



--------------------------------------------------------------------------------






3.
Committee Certification of Earned Units.

As soon as practicable following completion of each Performance Period, but no
later than thirty (30) days following such completion except as provided in
Section 9.1, the Committee shall determine and certify, in accordance with the
requirements of Section 162(m) of the Code, in writing the Performance
Differential attained for such Performance Period, the resulting Performance
Multiplier and the number of Units which have become Earned Units for such
Performance Period (the date of such certification being the “Certification
Date”); provided, however, that the Committee shall retain discretion to reduce,
but not increase the number of Units that would otherwise vest as a result of
the Company’s performance for the Performance Period.
4.
Vesting of Earned Units.

4.1
Normal Vesting. Except as otherwise provided by this Award Agreement, Earned
Units shall vest and become Vested Units as provided by the Grant Notice.



4.2
Forfeiture upon Termination of Employment. If the Participant’s Service
terminates for any reason, all Units subject to the Award which have not become
Vested Units as of the time of such termination of Service (“Unvested Units”)
shall be forfeited to the Company and all rights of Participant to such Unvested
Units shall immediately terminate. Notwithstanding the foregoing, if a
Participant’s Change in Control Severance Agreement or other similar agreement
or employment agreement with the Company provide for additional service credit
in the event of a termination of Service, such Participant shall receive
additional service credit, provided that it shall not affect the determination
of whether Units have been earned pursuant to performance metrics in the Grant
Notice.



4.3
Vesting Upon a Corporate Transaction. In the event of a Corporate Transaction,
the vesting of Earned Units shall be determined in accordance with Section 9.1.



5.
Settlement.

Except as otherwise provided by Section 9, for each Vested Unit, settlement
shall be made within 30 days following the Vesting Date, or the Certification
Date, if later, but in any event no later than the 15th day of the third
calendar month following the end of the calendar year in which the Vesting Date
occurs.
6.
No Stockholder Rights.

Unless and until such time as Shares are issued in settlement of Vested Units,
Participant shall have no ownership of the Shares allocated to the Units and
shall have no right to dividends or to vote such Shares.


7.
Dividend Equivalents.

Dividends, if any (whether in cash or Shares), shall not be credited to
Participant.


8.
No Transfer.

Prior to the issuance of Shares of Common Stock on the applicable Settlement
Date, neither this Award nor any Units subject to this Award nor any interest
therein shall be sold, assigned, transferred, pledged, hypothecated, or
otherwise disposed of.

6



--------------------------------------------------------------------------------








9.
Corporate Transaction.

In the event of a Corporate Transaction, this Section 9 shall determine the
treatment of the Units which have not otherwise become Vested Units.
9.1
Effect of Corporate Transaction on Award. In the event of a Corporate
Transaction, (i) the number of Earned Units for each Performance Period that has
ended prior to the closing of the Corporate Transaction (the “Closing Date”) in
accordance with the schedule for such Performance Period set forth in the Grant
Notice (a “Completed Performance Period”) shall, if not previously certified by
the Committee in accordance with Section 3 and settled in accordance with
Section 5, be determined and certified by the Committee in accordance with
Section 3 and settled in accordance with Section 5 within 30 days following the
Closing Date in accordance with Section 5, but in any event no later than the
15th day of the third calendar month following the end of the calendar year in
which the Closing Date occurs (the “Completed Performance Period Units”); and
(ii) the 1-Year Performance Period and the 2-Year Performance Period, to the
extent not Completed Performance Periods and subject to Section 9.1(a), shall be
disregarded and the remaining Earned Units (if any) and the vesting thereof
shall be determined based on an adjusted performance period that ends on the day
immediately preceding the Closing Date (the “Adjusted Performance Period”) as
follows:



(a)
Earned Units. The number of Earned Units for the Adjusted Performance Period
shall be determined, taking into account the following:

(i)
The number of Adjusted Performance Period Earned Units, if any (not to exceed
the Maximum Number of Units when combined with Completed Performance Period
Earned Units), shall equal the excess, if any, of (a) the product of (i) the
Target Number of Units and (ii) the Performance Multiplier determined for the
Adjusted Performance Period, over (b) the Completed Performance Period Earned
Units.



(ii)
The Company Total Stockholder Return shall be determined as provided by
Section 2.1, except that the Average Per Share Closing Price for the 30 market
trading days ending on the last market trading day of the Adjusted Performance
Period shall be replaced with the price per Share of Common Stock to be paid to
the holder thereof in accordance with the definitive agreement governing the
transaction constituting the Corporate Transaction (or, in the absence of such
agreement, the closing price per Share of Common Stock on the last trading day
of the Adjusted Performance Period as reported on the securities exchange
constituting the primary market for the Common Stock).



(iii)
The Benchmark Index Total Return shall be determined as provided by Section 2.3,
except that for the purposes of clause (a) thereof, the Average Closing Index
Value shall be determined for the 30 market trading days ending on the last
market trading day of the Adjusted Performance Period.



Immediately following the determination pursuant to this Section 9.1(a), all
Units subject to the Award which are not Earned Units (the “Unearned Units”)
shall terminate and the Award, to the extent of the Unearned Units, shall cease
to be outstanding.


(b)
Vested Units. As of the last day of the Adjusted Performance Period and provided
that the Participant’s Service has not terminated prior to such date, a portion
of the Earned Units determined in accordance with Section 9.1(a) shall become
Vested Units (the “Accelerated Units”), with such portion determined by
multiplying the total number of Earned Units by a fraction, the numerator of
which equals the number of days contained in the Adjusted Performance Period and
the denominator of which equals the number of days contained in the
corresponding original Performance Period determined without regard to this
Section, less the number of Completed Performance Period Units. The Accelerated
Units shall be settled in accordance Section 5 within 30 days following the
Closing Date but in any event no later than the 15th day of the third calendar
month following the end of the calendar year in which the Closing Date occurs.


7



--------------------------------------------------------------------------------






(c)
Unvested Units. Except as otherwise provided by Section 9.1(b), that portion of
the Earned Units determined in accordance with Section 9.1(a) in excess of the
number of Accelerated Units (such excess portion, a “Time-Vesting Unit Award”)
shall become Vested Units in equal installments on the remaining original
Vesting Date(s), provided that the Participant’s Service has not terminated
prior to the applicable Vesting Date. The Units subject to the Time-Vesting Unit
Award which become Vested Units shall be settled on the applicable Settlement
Date in accordance with Section 5, provided that payment for each Vested Unit
shall be made in the amount and in the form of the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a Share of Common Stock on the effective date of the Corporate Transaction
was entitled (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares of
Common Stock). For the purposes of this Section 9.1(c), the Settlement Date
shall occur upon or as soon as practicable following the applicable Vesting
Date, but in any event no later than the 15th day of the third calendar month
following the end of the calendar year in which the Vesting Date occurs.



(d)
Vested Units in Corporate Transaction in which Awards are not Assumed.
Notwithstanding anything to the contrary in Section 9.1(c) above or in the Plan,
in the event of a Corporate Transaction in which the Units are not assumed or
replaced by the successor entity, all of the Earned Units (as determined in
accordance with Section 9.1(a) above) shall become Vested Units as of the last
day of the Adjusted Performance Period and shall be settled in accordance
Section 5 within 30 days following the Closing Date but in any event no later
than the 15th day of the third calendar month following the end of the calendar
year in which the Closing Date occurs.



9.2
Qualifying Termination in Connection with Corporate Transaction. Notwithstanding
anything to the contrary in Section 9.1, in the event of a Corporate
Transaction, if a Participant’s Change in Control Severance Agreement or other
similar agreement or employment agreement with the Company provide for
additional service credit or accelerated vesting in the event of a qualifying
termination of Service in connection with a Corporate Transaction, this Award
Agreement shall be read in conjunction therewith, provided, however, that
provisions of this Award Agreement shall govern except to the extent that such
Participant would receive greater benefits under the Change in Control Severance
Agreement or other similar agreement or employment agreement with the Company.


8



--------------------------------------------------------------------------------






10.
Section 280G Provision.



10.1
Best After-Tax Result. In the event that any payment or benefit received or to
be received by Participant pursuant to this Award Agreement or otherwise
(“Payments”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code and (ii) but for this subsection (a), be subject to the
excise tax imposed by Section 4999 of the Code, any successor provisions, or any
comparable federal, state, local or foreign excise tax (“Excise Tax”), then,
subject to the provisions of Section 10.1 hereof, such Payments shall be either
(A) provided in full pursuant to the terms of this Award Agreement or any other
applicable agreement, or (B) provided as to such lesser extent which would
result in no portion of such Payments being subject to the Excise Tax (“Reduced
Amount”), whichever of the foregoing amounts, taking into account the applicable
federal, state, local and foreign income, employment and other taxes and the
Excise Tax (including, without limitation, any interest or penalties on such
taxes), results in the receipt by Participant, on an after-tax basis, of the
greatest amount of payments and benefits provided for hereunder or otherwise,
notwithstanding that all or some portion of such Payments may be subject to the
Excise Tax. Unless the Company and Participant otherwise agree in writing, any
determination required under this Section shall be made by independent tax
counsel designated by the Company and reasonably acceptable to Participant
(“Independent Tax Counsel”), whose determination shall be conclusive and binding
upon Participant and the Company for all purposes. For purposes of making the
calculations required under this Section, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code; provided that Independent Tax Counsel shall
assume that Participant pays all taxes at the highest marginal rate. The Company
and Participant shall furnish to Independent Tax Counsel such information and
documents as Independent Tax Counsel may reasonably request in order to make a
determination under this Section. The Company shall bear all costs that
Independent Tax Counsel may reasonably incur in connection with any calculations
contemplated by this Section. In the event that Section 10.1(i) (B) above
applies, then any reduction in payments and/or benefits required by this
Section 6 shall occur in the following order: (1) reduction of cash payments;
(2) reduction of acceleration of vesting of equity awards; and (3) reduction of
other benefits paid to Participant. In the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant for Participant’s Equity Awards. If
the Internal Revenue Service (the “IRS”) determines that any Payment is subject
to the Excise Tax, then Section 10.2 hereof shall apply, and the enforcement of
Section10.2 shall be the exclusive remedy to the Company.



10.2
Adjustments. If, notwithstanding any reduction described in Section 10.1 hereof
(or in the absence of any such reduction), the IRS determines that Participant
is liable for the Excise Tax as a result of the receipt of one or more Payments,
then Participant shall be obligated to surrender or pay back to the Company,
within 120 days after a final IRS determination, an amount of such payments or
benefits equal to the “Repayment Amount.” The Repayment Amount with respect to
such Payments shall be the smallest such amount, if any, as shall be required to
be surrendered or paid to the Company so that Participant’s net proceeds with
respect to such Payments (after taking into account the payment of the Excise
Tax imposed on such Payments) shall be maximized. Notwithstanding the foregoing,
the Repayment Amount with respect to such Payments shall be zero if a Repayment
Amount of more than zero would not eliminate the Excise Tax imposed on such
Payments or if a Repayment Amount of more than zero would not maximize the net
amount received by Participant from the Payments. If the Excise Tax is not
eliminated pursuant to this Section 10.2, Participant shall pay the Excise Tax.



11.
Compliance with Section 409A.

Payments made pursuant to this Plan and Award are intended to qualify for the
“short-term deferral” exemption from Section 409A of the Code. The Company
reserves the right, to the extent the Company deems necessary or advisable in
its sole discretion, to unilaterally amend or modify the Plan and/or this Award
agreement to ensure that all Awards are made in a manner that qualifies for
exemption from or complies with Section 409A of the Code, provided however, that
the Company makes no representations that the Award will be exempt from Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to this Award.
12.
Tax Consequences

Participant acknowledges that there will be tax consequences upon settlement of
the Units or disposition of the Shares, if any, received in connection
therewith, and Participant should consult a tax adviser regarding Participant’s
tax obligations prior to such settlement or disposition in the jurisdiction
where he or she is subject to tax.

9



--------------------------------------------------------------------------------




13.
Withholding Taxes and Stock Withholding.

13.1
In General. Regardless of any action the Company or Participant’s actual
employer (the “Employer”) takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax-Related Items”), Participant acknowledges that the ultimate liability for
all Tax-Related Items legally due by Participant is and remains Participant’s
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the award, including the settlement of the
Units, the subsequent sale of Shares acquired pursuant to such settlement and
the receipt of any dividends; and (2) do not commit to structure the terms of
the award or any aspect of the Units to reduce or eliminate Participant’s
liability for Tax-Related Items.



13.2
Withholding. Prior to the settlement of Participant’s Units, Participant shall
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all withholding and payment on account obligations of the
Company and/or the Employer. In this regard, Participant authorizes the Company
and/or the Employer to withhold all applicable Tax-Related Items legally payable
by Participant from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer. With the Committee’s consent,
these arrangements may also include, if permissible under local law, (a)
withholding Shares that otherwise would be issued to Participant when
Participant’s Units are settled, provided that the Company only withholds the
amount of Shares necessary to satisfy the minimum statutory withholding amount,
(b) having the Company withhold taxes from the proceeds of the sale of the
Shares, either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization), or (c) any
other arrangement approved by the Company. The Fair Market Value of these
Shares, determined as of the effective date when taxes otherwise would have been
withheld in cash, will be applied as a credit against the withholding taxes.
Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of Participant’s participation in the Plan or Participant’s purchase
of Shares that cannot be satisfied by the means previously described. The
Company may refuse to deliver the Shares if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items as described
in this section.



14.
Miscellaneous Provisions.



14.1
Acknowledgement. The Company and Participant agree that the Units are granted
under and governed by the Grant Notice, this Award Agreement and the provisions
of the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan Prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the Award subject to
all of the terms and conditions set forth herein and those set forth in the Plan
and the Grant Notice.



14.2
Entire Agreement; Enforcement of Rights. This Award Agreement, the Plan and the
Grant Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Award Agreement, nor any waiver of any rights under this Award
Agreement, shall be effective unless in writing and signed by the parties to
this Award Agreement. The failure by either party to enforce any rights under
this Award Agreement shall not be construed as a waiver of any rights of such
party.



14.3
Compliance with Laws and Regulations. The issuance of Shares will be subject to
and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Common Stock may be listed or quoted at the time of such
issuance or transfer.



14.4
Governing Law; Severability. If one or more provisions of this Award Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Award Agreement, (ii) the balance
of this Award Agreement shall be interpreted as if such provision were so
excluded and (iii) the balance of this Award Agreement shall be enforceable in
accordance with its terms. This Award Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.


10



--------------------------------------------------------------------------------




14.5
No Rights as Employee, Director or Consultant. Nothing in this Award Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s Service, for any
reason, with or without cause.



14.6
Consent to Electronic Delivery of All Plan Documents and Disclosures. By
acceptance of this Award, Participant consents to the electronic delivery of the
Notice, this Award Agreement, the Plan, account statements, Plan Prospectuses
required by the Securities and Exchange Commission, U.S. financial reports of
the Company, and all other documents that the Company is required to deliver to
its security holders (including, without limitation, annual reports and proxy
statements) or other communications or information related to the Award.
Electronic delivery may include the delivery of a link to a Company intranet or
the internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other delivery determined at the
Company’s discretion. Participant acknowledges that Participant may receive from
the Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail at equity@infoblox.com. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail at equity@infoblox.com.
Finally, Participant understands that Participant is not required to consent to
electronic delivery.



14.7
Award Subject to Company Clawback or Recoupment. The Units shall be subject to
clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other Service that is applicable to executive officers, Employees,
Directors or other service providers of the Company, and in addition to any
other remedies available under such policy and applicable law may require the
cancellation of Participant’s Units (whether vested or unvested) and the
recoupment of any gains realized with respect to Participant’s Units.



BY ACCEPTING THIS AWARD, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE, IN THE GRANT NOTICE AND IN THE PLAN.



11

